Citation Nr: 1137487	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. S.P.



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to January 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  A January 2009 rating decision denied the Veteran's claims for service connection for a bilateral hearing loss disability and bipolar affective disorder, mixed; alcohol dependence in early sustained remission (claimed as depression).  A June 2009 rating decision denied the Veteran's claim for service connection for tinnitus.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as bipolar disorder, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.  In the instant case, the Veteran has been diagnosed with mixed bipolar disorder and alcoholism, and the Veteran alleged at his March 2011 hearing before the undersigned that he had been diagnosed with schizophrenia.  Pursuant to the Court's decision in Clemons, the issue for consideration in the instant case includes these and all other relevant psychiatric diagnoses.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for tinnitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An acquired psychiatric disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current acquired psychiatric disability is related to active military service.  

2.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated September 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the September 2008 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  

The Veteran was afforded with both a VA mental health examination and an audiological examination in December 2008.  In the case of both examinations, the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that both of the December 2008 examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran testified at a March 2011 hearing before the undersigned, and a transcript of this hearing has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Legal Criteria - Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Acquired Psychiatric Condition

The Veteran contends that he has an acquired psychiatric condition that is related to his active duty military service.  As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

Regarding the first Hickson element, medical evidence of a current disability, the Veteran was diagnosed with bipolar disorder at his December 2008 VA examination, and he has received treatment for this condition at VA treatment centers.  The first Hickson element is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran has alleged that his acquired psychiatric conditions began in basic training after he learned of his brother's death.  Additionally, on the Veteran's Report of Medical History completed at service separation in January 1982, the Veteran answered "yes" to whether he ever had suffered from "depression or excessive worry."  While the Veteran's service treatment records are otherwise silent for any treatment of psychological issues, the Board notes that the Veteran is competent to give evidence regarding what he experienced in-service such as feeling depressed and anxious.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has no reason to believe that the Veteran did not experience such during service and finds the Veteran's account of these feelings and experience in service to be credible.  The second Hickson element is therefore met.

Regarding the third Hickson element, competent evidence of nexus, the determination of the relationship, if any, between the Veteran's acquired psychiatric condition and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There is one etiological opinion in the instant case: the opinion of the December 2008 VA examiner.  The examiner reviewed the Veteran's claims file and medical history, noting that the record contained no report of psychiatric treatment before 1991.  After conducting an examination of the Veteran, the examiner acknowledged that the Veteran experienced a major stressor during basic training when the Veteran learned of his brother's death.  The examiner then noted that this event did not lead to psychiatric treatment while on active duty.  Instead, the Veteran abused alcohol while in service and was ultimately discharged under honorable conditions because of such alcohol abuse.  While the examiner acknowledged that the Veteran self-reported on his discharge physical that he experienced depression or excessive worry, the examiner opined that such symptoms did not themselves confirm a psychiatric diagnosis.  Instead, the examiner stated that those symptoms could also have been related to the "difficulty [the Veteran] was having leading to the discharge."  The examiner noted that while the record suggested that the Veteran first received psychiatric treatment in 1988, the Veteran before that time had significant problems with alcohol use.  The examiner then stated that he could not determine that the Veteran's present symptoms were related to the depression or excessive worry that was noted on the Veteran's discharge physical.  The examiner then concluded that it was less than likely that the Veteran's acquired psychiatric condition was caused by or a result of his active duty military service.

After an evaluation of the totality of the evidence of record, the Board agrees with this conclusion.  There is no competent opinion to the contrary regarding the etiology of the Veteran's acquired psychiatric disorder.  

To the extent that the Veteran himself believes that his acquired psychiatric condition is related to his military service, the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As mentioned previously, the Veteran is competent to report feelings of anxiety and depression during his period of active duty service.  However, he is not competent to proffer an etiological opinion linking his experiences during service to any particular current chronic psychiatric disability.  He is not competent to attribute current disability to an event that occurred during service or to any particular symptoms that he manifested during service.  In this regard, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to direct service connection based on a continuity of symptomatology since service, the Board observes that there is no competent evidence shortly after service separation that indicates that the Veteran had an acquired psychiatric disorder.  Instead, the record suggests that the Veteran was first treated for a psychiatric condition in 1991, eight years after his separation from active duty service.  The medical records indicate, and the Veteran confirmed at his March 2011 hearing before the undersigned, that the Veteran was first diagnosed and treated on an ongoing basis for bipolar disorder at a VA facility in 2008.  Prior to that time, the Veteran indicated that he treated the symptoms of his condition by abusing alcohol.  The Board finds that the eight year lapse in time between the Veteran's active service and the first medical treatment for an acquired psychiatric disorder weighs against the Veteran's claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Service connection based on a continuity of symptomatology is therefore unwarranted.  

In the instant case, the Board acknowledges that the Veteran's available psychiatric treatment records, dating as early as 2008, indicate that the Veteran associates his psychiatric symptoms with hearing the news of his brother's death while in-service.  The Board acknowledges the sincerity of the Veteran's belief.  While the Veteran has asserted that his use of alcohol during and following service was the result of self medication for an undiagnosed psychiatric condition, the Board observes that such contention was considered by the VA examination who concluded that the Veteran's current psychiatric condition was not related to service.  The Board finds that the long lapse in time between this event and the first treatment for an acquired psychiatric condition lends relatively greater credibility to the VA examiner's opinion finding the link between the Veteran's current condition and military service to be unlikely.  The Board therefore places greater weight on the VA examiner's opinion regarding etiology than on the Veteran's opinion.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disability is etiologically related to the Veteran's period of active duty military service.  The third Hickson element, nexus, has not been shown and the claim for service connection for an acquired psychiatric condition fails.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's acquired psychiatric condition is not related to his military service.  The benefit sought on appeal is accordingly denied. 

Bilateral Hearing Loss

The Veteran contends that he has a bilateral hearing loss disability that is related to his active duty military service.  Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

Regarding the first Hickson element, medical evidence of a current disability, the results of the Veteran's December 2008 audiological examination indicate that the Veteran has a bilateral hearing loss disability for VA purposes.  The first Hickson element is therefore met.

With respect to the second Hickson element, in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation, complaints, treatment, or diagnoses of any disease affecting the Veteran's ears, including bilateral hearing loss.  The Veteran, however, contends that during his military service, he was exposed to loud noises such as cannon fire.  The Veteran's DD Form 214 indicates that the Veteran served as a short range gunnery crewman, and the Board accepts that such an occupation could have exposed the Veteran to loud noises.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions that he served in close proximity loud noise during active duty service to be credible.  Accordingly, for the purpose of this decision, the Board finds that the second Hickson element, in-service injury, is satisfied with respect to the claim for bilateral hearing loss. 

With respect to the third Hickson element, nexus, the determination of the relationship, if any, between the Veteran's conditions and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There is only one medical nexus opinion of record in this case: the Veteran's December 2008 VA audiological examination, which indicates that the examiner reviewed the claims folder in conjunction with the examination.  The examiner considered the Veteran's reported in-service exposure to cannons and gunfire.
The examiner found it to be unlikely that the Veteran's hearing loss was connected to active duty military service because the Veteran's hearing was normal at service separation.  The examiner provide a detailed rationale for her opinion noting that exposure to impulse sounds or continuous noise exposure can cause a temporary threshold shift and that such a shift disappears within 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear, resulting in an immediate hearing loss. Continuous exposure to loud noise, the examiner noted, can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposure to noise occurs, a normal audiogram subsequent to the noise exposure verifies that the hearing had recovered without permanent loss.

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his hearing loss is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and ringing in his ears).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that his perceived hearing loss experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his hearing loss disability has existed since service, he has not presented supporting medical evidence of a hearing loss disability prior to 2008.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The only evidence in support of his claim is the Veteran's assertions that his hearing loss began shortly after service and has persisted ever since.  While competent to report difficulty hearing over the years, the Veteran is not competent to state that such symptoms were indicative of a hearing impairment of such severity to warrant a disability for VA purposes. 

The Veteran has also contended, most recently at his March 2011 hearing before the undersigned, that he did not receive a hearing test at service separation.  The Board finds this assertion is directly contradicted by the evidence of record.  In particular, the Board observes that the Veteran's service treatment records include a January 1982 service separation examination with an audiological examination that reveals normal hearing for VA compensation purposes.

In determining whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran first alleged to have experienced acoustic trauma in his September 2008 claim, and the first objective evidence of any hearing loss or tinnitus after service is in the 2008 VA examiner's report, 25 years after his discharge from service.  Additionally, while the Board acknowledges and accepts the sincerity of the Veteran's inability to recall receiving a hearing test at service separation, the Board has no reason to doubt the authenticity of the January 1982 audiological examination that revealed normal hearing at service separation.

The Veteran's absence of complaints of hearing loss both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report symptoms of hearing loss since his active military service, the Board finds that given the totality of the evidence of record, the Veteran's statements regarding an onset of symptoms during service are not supported by the evidence of record.  The contemporaneous record regarding hearing related matters discussed above show that, rather than experiencing hearing loss since service, the Veteran did not complain to VA clinicians of such symptoms until 2008, at earliest.  Furthermore, a VA examiner, after extensive review of the claims folder and examination of the Veteran, concluded that the Veteran did not suffer from a hearing loss disability that was related to his in-service noise exposure.  

Thus, the Veteran's current contentions are not supported by the available medical evidence of record.  Accordingly, the Board finds the Veteran's current assertion of onset shortly after service and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his hearing loss and tinnitus disability are of less probative value than the opinion of the VA examiner. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's hearing loss disability is not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claim fails on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for an acquired psychiatric condition is denied.

Service connection for a bilateral hearing loss disability is denied.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection for tinnitus.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In the instant case, the Veteran was provided with VA audiological examinations addressing his claimed tinnitus disability in July 2010.  The examiner noted the Veteran's complaints of constant tinnitus, but stated that without hearing loss then the Veteran's tinnitus was due to another etiology.  The examiner stated that the Veteran's tinnitus could be caused by other factors, including, for example, medications, middle ear disease, or cerumen impaction.  The examiner stated that determination of whether any of these other factors caused the Veteran's tinnitus was outside the scope of practice of audiology.  Instead, the examiner stated that the Veteran should be referred to an appropriate professional dealing with such disease.  On remand, therefore, the Veteran should receive another examination with an examiner of appropriate expertise, specifically an ear, nose, and throat specialist, to determine the nature and etiology of any tinnitus disability.

Finally, the Board notes that while this matter is being remanded for an additional medical opinion, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  See 38 U.S.C.A. § 5107(a) (2010).  Corresponding to VA's duty to assist the veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not always a one-way street).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must again request that the Veteran identify all VA and non-VA medical providers who have treated him for tinnitus since his separation from active duty.  

Based on the Veteran's response, the RO must attempt to procure copies of any records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and give the Veteran an opportunity to respond.

2.  Thereafter, the RO should schedule the Veteran for an examination with a VA ear, nose, and throat specialist, or a physician of similar expertise to ascertain whether he currently has tinnitus that resulted from in-service noise exposure.

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any tinnitus disability is due to or the result of the Veteran's active military service.  For the purpose of this opinion, it should be conceded that the Veteran experienced loud noises in-service.  It should be further conceded that the Veteran currently experiences tinnitus.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.
The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's contentions as to in-service noise exposure and allegations of continuous symptoms of tinnitus since active duty service, and explain the rationale for all opinions given.  

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The RO must also notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


